FILED
                           NOT FOR PUBLICATION                             DEC 22 2014

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


RUIZ FOOD PRODUCTS, INC., a                      No. 12-17283
California Corporation,
                                                 D.C. No. 1:11-cv-00889-BAM
              Plaintiff - Appellant,

  v.                                             MEMORANDUM*

CATLIN SYNDICATE LIMITED, sued as
Certain Underwriters at Lloyd’s of London
Subscribing to Policy No. PCI937441010,

              Defendant - Appellee.


                   Appeal from the United States District Court
                       for the Eastern District of California
                  Barbara McAuliffe, Magistrate Judge, Presiding

                     Argued and Submitted December 12, 2014
                             San Francisco, California

Before: O’SCANNLAIN, N.R. SMITH, and HURWITZ, Circuit Judges.




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
      Ruiz Food Products, Inc. appeals from a summary judgment entered in favor

of its insurance carrier, Catlin Syndicate Limited. We have jurisdiction pursuant to

28 U.S.C. § 1291,1 and affirm.

      1. We review de novo a district court’s rulings on cross-motions for summary

judgment. Rocky Mountain Farmers Union v. Corey, 730 F.3d 1070, 1086 (9th Cir.

2013). In California, the interpretation of an insurance contract is a question of law.

See Oliver Mach. Co. v. U.S. Fid. & Guar. Co., 232 Cal. Rptr. 691, 695 (Ct. App.

1986).

      2. The district court properly concluded there was no coverage under the Catlin

policy, which insured against “accidental or unintentional contamination, impairment

or mislabelling of an Insured product(s), which occurs during or as a result of its

production, preparation, manufacture, packaging or distribution . . . .”

      a. In light of the negative tests for the presence of salmonella in Ruiz’s

products and ingredients, there was no evidence of actual contamination.

      b. The mere risk of contamination did not trigger coverage. The policy covers

only contamination that actually “occurs.”




1
       With the parties’ consent, a magistrate judge conducted the proceedings below.
See 28 U.S.C. § 636(c)(1); see also id. § 636(c)(3) (providing for appellate
jurisdiction).

                                          2
      c. Neither a recall of Ruiz’s product nor the economic effect of the recall was

an “impairment” of an insured product under the policy.

      3. Because there was no coverage under the policy, Catlin did not breach the

duty of good faith and fair dealing. See Waller v. Truck Ins. Exch., Inc., 900 P.2d 619,

639 (Cal. 1995).

      AFFIRMED.




                                           3